DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 10/18/2022 has been entered.

Response to Arguments
Applicant's arguments filed on 10/18/2022 with respect to claims 1- 20 have been considered but are moot in view of the new ground(s) of rejection.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d2010 (Fed. Cir. 1993); In re Long!, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982);
In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). “Thus, the generic invention is ‘anticipated’ by the species of the patented invention” and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims’).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b) Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 57-66, respectively, of US Patent 10,088,936 B2.
Applicants requested that the double patenting rejection via Office Action 01/07/2021 to be held in abeyance. Upon allowance of the rejected claims in the application, should the Examiner still maintain the rejection, Applicants intend to file a terminal disclaimer pursuant to 37 C.F.R. 1.321 (c).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US# 2004/0095326 hereinafter Anderson) in view Klinghult et al. (US# 2009/0002205 hereafter Klinghult), Ramstein et al. (US# 9,053,617 hereinafter Ramstein), Liao et al. (US# 2016/0358725 hereinafter Liao),  and Mizushima (US# 2013/0141716 hereinafter Mizushima).
Referring to claim 1, Anderson teaches a two-sided keyboard (two-sided input device 19 in the form of a keyboard 21; Para. 0035, Figs. 1-3) comprising a first surface (27; Figs. 1- 3) and a second surface (31; Figs. 1-3) on opposite sides of the two-sided keyboard (Input device 19 has a first set of input controls 25 movably mounted on and extending outwardly from a corresponding surface 27, and a second set of input controls 29 movably mounted on and extending outwardly from an opposite surface 31.).
However, Anderson is silent on wherein each of said first and second surfaces include:
a force-sensing layer including one or more force-sensing sensors to detect an application of a mechanical force;
one or more electromechanical polymer (EMP) transducers to provide a localized vibration in response to receiving a signal, corresponding to the detected mechanical to a force to activate the one or more EMP transducers;
a cushion with a thickness selected to control an amplitude of the local vibration, the thickness being less than a distance between the one or more EMP transducers and the force sensing layer; and
a covering layer covering the force-sensing layer and the EMP transducers, wherein the EMP transducers are directly attached to an underside of the covering layer such that the localized vibration is transmitted to the covering layer without going through an intervening passive layer.
In an analogous art, Klinghult discloses wherein each of said first and second surfaces include:
a force-sensing layer (combination of layers 16, 18, and 24; Fig. 2) including one or more force-sensing sensors (20; Fig. 2) (Each cavity 20 may be formed as a box bounded by walls provided through the solid material layer 18, a bottom provided by the touch input sensing layer combination 24 and a top provided by the shielding layer 16.; Para. 0035, Fig. 2);
one or more electromechanical polymer (EMP) transducers (22; Fig. 2) to provide a localized response to mechanical force (electroactive polymer 22, and “haptic response” i.e. raise said key; Paras. 0035-0036, Fig. 2 and pressure applied by the electroactive polymer; Para. 0008); and
a covering layer (16; Fig. 2) covering the force-sensing layer (24; Fig. 2) and the EMP transducers (22; Fig. 2), wherein the EMP transducers (22; Fig. 2) are directly attached to an underside of the covering layer (16; Fig. 2) such that the localized response is transmitted to the covering layer (16; Fig. 2) without going through an intervening passive layer (electroactive polymer is filled inside cavity 20 that is directly under the covering layer 16; Paras. 0035- 0036, Fig. 2). Thus the electromechanical polymer transducers (i.e. electroactive polymer (22)) would then be directly attached to an underside of the covering layer (16) such that the localized haptic response is transmitted to the covering layer without going through an intervening passive layer).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Klinghult to the system of Anderson in order to allow a user to easily locate and utilize the key in simple manner.
However, Anderson in view of Klinghult does not specifically disclose one or more sensors to detect an application of a mechanical force;
one or more electromechanical polymer (EMP) transducers to provide a localized vibration in response to receiving a signal, corresponding to the detected mechanical to a force to activate the one or more EMP transducers; and
a cushion with a thickness selected to control an amplitude of the local vibration, the thickness being less than a distance between the one or more EMP transducers and the force sensing layer.
In an analogous art, Ramstein discloses one or more sensors to detect an application of a mechanical force (EMP transducers are provided for use in localized multimodal tactile feedback applications. For such applications, an EMP transducer provides high strains, vibrations or both under control of an electric field. In addition, the EMP transducer can also serve as a touch sensor, as a mechanical pressure applied on the EMP transducer can induce a measurable electrical voltage output. Therefore, the EMP transducer may serve as both a sensor and an actuator.; Col. 4 lines 40-57);
one or more electromechanical polymer (EMP) transducers to provide a localized vibration in response to receiving a signal, corresponding to the detected mechanical to a force to activate the one or more EMP transducers (EMP transducers are provided for use in localized multimodal tactile feedback applications. For such applications, an EMP transducer provides high strains, vibrations or both under control of an electric field. Thus, the EMP actuator of the present invention can provide a multimodal haptic response (e.g., generating deformable surface, vibration, or audible sound, as appropriate). In addition, the EMP transducer can also serve as a touch sensor, as a mechanical pressure applied on the EMP transducer can induce a measurable electrical voltage output. Therefore, the EMP transducer may serve as both a sensor and an actuator.; Col. 4 lines 40-57).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Ramstein to the system of Anderson in view of Klinghult in order to provide response to touch by a human finger can be localized to an area in immediate vicinity of touch stimulus, thus offering stronger sensation and finer resolution, thus reducing device's power requirement as action required can be confined to a small zone associated with the finger without involving entire device.
However, Anderson in view of Klinghult, and Ramstein does not specifically disclose a cushion with a thickness selected to control an amplitude of the local vibration, the thickness being less than a distance between the one or more EMP transducers and the force sensing layer.
In an analogous art, Liao discloses a cushion with a thickness less than a distance between the one or more EMP transducers and the force sensing layer (see Fig. 1C below that cushion areas of 150 with a thickness less than a distance between the haptic actuator 130 and sensor unit layer 160).

    PNG
    media_image1.png
    327
    474
    media_image1.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Liao to the system of Anderson in view of Klinghult, and Ramstein in order to reduce the energy consumption of the input device.
However, Anderson in view of Klinghult, Ramstein, and Liao does not specifically disclose a cushion with a thickness selected to control an amplitude of the local vibration.
In an analogous art, Mizushima discloses a cushion (130; Fig. 2) with a thickness selected to control an amplitude of the local vibration (The support members 130 are formed of a resin material, such as polyimide, and as the support members 130 increase in thickness, deformation (shear deformation) in the shearing direction easily occurs to increase the allowable amplitude (the degree of freedom of vibration) of the vibrating body 112.; Para. 0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Mizushima to the system of Anderson in view of Klinghult, Ramstein, and Liao in order to provide the electronic component to align with high precision, thus improve the driving precision of the driving device.
Referring to claim 2, Anderson is being modified by Liao discloses wherein each of said first and second surfaces include the cushion attached to each EMP transducer between the EMP transducer and a corresponding one of the force-sensing sensors to which the EMP transducer is aligned, wherein the cushion has a hardness between 20A- 30A (Liao-The cushion layer 150 is preferably made of cushion materials having hardness equal to or lower than 70A, and more preferably 10A-60A by the laser or hot-press molding technique.; Para. 0046, Figs. 1B- 1D).
Referring to claim 3, Anderson as modified by Klinghult teaches wherein the force sensing sensors comprise a force-sensing resistor material (Klinghult- which may be provided through a resistive or a capacitive touch panel. In the case of a resistive touch panel this combination may be provided through a first elastic electrically conducting layer and a second electrically conducting layer that are distanced from each other.; Para. 0035).
Referring to claim 4, Anderson as modified by Klinghult teaches further comprising a spacer layer (Klinghult -18; Fig. 3) provided between the covering layer (Klinghult -16; Fig. 3) and the force- sensing layer (Klinghult -24; Fig. 3), wherein the spacer layer (Klinghult -18; Fig. 3) has one or more cavities (Klinghult -20; Fig. 3) each aligned with one of the force-sensing sensors (Klinghult -24; Fig. 2-3), so as to accommodate a corresponding one of the EMP transducers (Klinghult -22; Fig. 3) (Klinghult - a spacer layer (18) provided between cover layer (16) and force sensor (24) wherein the spacer (18) has a cavity (22) aligned with sensor (24) and accommodates the transducer; Figs. 2-3).
Referring to claim 5, Anderson as modified by Klinghult teaches wherein between the one or more EMP transducers and the force-sensing layer is provided an air gap (Klinghult- discloses in Para. 0046, a spacer provided between input sensing sensor (i.e. force) and EMP (see Fig 2) and Klinghult discloses in Para. 0041, when the user applies force (input) on top layer the EMP layer the EMP layer exert pressure on the electrodes of touch input sensing layer, therefore it would be obvious to a skilled person in the art that an air gap would be present in between said the EMP transducer and the force-sensing layer that is created by the spacers.).
Referring to claim 6, Anderson teaches wherein each of the first surface and the second surface can be used independently as an input device (Anderson- In this way, a user can easily switch between two, alternate sets of input controls, one set being suitable for a first set of applications, and the other set being more appropriate for a second set of applications or a second user.; Para. 0029).
Referring to claim 7, Anderson teaches wherein the two-sided keyboard is attached to a tablet computer (Anderson- computer games, thus obvious on a tablet computer; Para. 0030).
Referring to claim 8, Anderson teaches wherein the both of the first surface and the second surface are used simultaneously for input to the tablet computer (Anderson- Fig. 3 shows that there are two separated keyboards 29 on surface 31, thus obvious the keyboards 29 can be used simultaneously for input).
Referring to claim 9, Anderson teaches wherein the first surface and the second surface are used to cover the tablet computer (Anderson- input controls 25, 29 cover the input device 19; Paras. 0028-0029, Figs. 1-2).
Referring to claim 10, Anderson teaches wherein tablet computer has a display and wherein the first surface faces the display, and the second surface faces away from the display, and wherein the second surface can be used to provide input to the tablet computer (Anderson- input controls 25 and 29, one faces the input device 19 and the other faces away; Figs. 1-2).
Referring to claim 11, the claim is interpreted and rejected for the same reason as set forth in claim 1, to the extent, Klinghult teaches a portable computing device comprising: a tablet computer having a first side, a second side, and a controller (Klinghult- Paras. 0039- 0041, Figs. 1-2 and 5).
Referring to claim 12, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 13, Anderson as modified by Klinghult teaches wherein the force sensing sensors comprise a force-sensing resistor material (Klinghult- which may be provided through a resistive or a capacitive touch panel. In the case of a resistive touch panel this combination may be provided through a first elastic electrically conducting layer and a second electrically conducting layer that are distanced from each other.; Para. 0035).
Referring to claim 14, Anderson as modified by Klinghult teaches wherein the two-sided keyboard further comprising a spacer layer provided between the covering layer and the force sensing layer, wherein the spacer layer has one or more cavities each aligned with one of the force-sensing sensors, so as to accommodate a corresponding one of the EMP transducers (Klinghult- a spacer layer (18) provided between cover layer (16) and force sensor (24) wherein the spacer (18) has a cavity (22) aligned with sensor (24) and accommodates the transducer; Fig.2).
Referring to claim 15, Anderson as modified by Klinghult teaches wherein between the one or more EMP transducers and the force-sensing layer is provided an air gap (Klinghult- discloses in Para. 0046, a spacer provided between input sensing sensor (i.e. force) and EMP (see Fig 2) and Klinghult discloses in Para. 0041, when the user applies force (input) on top layer the EMP layer the EMP layer exert pressure on the electrodes of touch input sensing layer, therefore it would be obvious to a skilled person in the art that an air gap would be present in between said the EMP transducer and the force-sensing layer that is created by the spacers.).
Referring to claim 16, Anderson teaches wherein the both of the first surface and the second surface are used simultaneously for input to the tablet computer (Anderson- Fig. 3 shows that there are two separated keyboards 29 on surface 31, thus obvious the keyboards 29 can be used simultaneously for input).
Referring to claim 18, the claim is interpreted and rejected for the same reason as set forth in claim 1.
Referring to claim 19, the claim is interpreted and rejected for the same reason as set forth in claim 2.
Referring to claim 20, Anderson teaches wherein the both of the first surface and the second surface are used simultaneously for input to the tablet computer (Anderson- Fig. 3 shows that there are two separated keyboards 29 on surface 31, thus obvious the keyboards 29 can be used simultaneously for input).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Anderson (US# 2004/0095326 hereinafter Anderson) in view Klinghult et al. (US# 2009/0002205 hereafter Klinghult), Ramstein et al. (US# 9,053,617 hereinafter Ramstein), Liao et al. (US# 2016/0358725 hereinafter Liao),  Mizushima (US# 2013/0141716 hereinafter Mizushima), and Huang (US#201 1/0290686 hereinafter Huang).
Referring to claim 17, Anderson teaches wherein only the first surface of the two-sided keyboard is used for input to the tablet computer (Para. 0037, see Figs. 1-3).
However, Anderson in view of Klinghult, Ramstein, Liao, and Mizushima as applied above does not specifically disclose further comprising a protective covering provided to cover the first side of the tablet computer, wherein the protective covering is configured to be folded to serve as a stand for propping up the tablet computer.
In an analogous art, Huang discloses further comprising a protective covering provided to cover the first side of the tablet computer (The first design configuration, as shown in FIGS. 1-5, is comprised of a device cover 12 having a first section 14 and a second section 30.; Para. 0031-0032, Figs. 1 and 4-5), wherein the protective covering is configured to be folded to serve as a stand for propping up the tablet computer (fold halfway in a stand position; Figs. 1 and 4), and wherein only the first surface of the is used for input to the tablet computer (see Figs. 1 and 4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of Huang to the system of Anderson in view of Klinghult, Ramstein, Liao, and Mizushima in order to allow the case to be cost effective from a manufacturer's and consumer's point of view.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                            /NELSON M ROSARIO/Examiner, Art Unit 2624                                                              Primary Examiner, Art Unit 2624